Citation Nr: 0723499	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected pleural thickening consistent with asbestos-related 
pleural disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to 
July 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO granted service 
connection for pleural thickening consistent with asbestos-
related pleural disease and assigned an initial 
noncompensable rating effective in March 2001.  The veteran's 
disagreement with the noncompensable rating led to this 
appeal.  The veteran testified at a hearing before the Board 
held at the RO in April 2003, and the claim was remanded in 
October 2003 and September 2004.  More recently, the veteran 
testified at a hearing before the Board held at the RO in 
April 2007.  

In May 2007, the Board granted a motion to advance the 
veteran's case on the Board's docket.  

Other matters

In October 2003, the RO received the veteran's claim of 
service connection for emphysema and in a statement received 
in June 2004, the veteran said that emphysema had contributed 
to his poor health.  The Board notes that in the Introduction 
to a March 2005 rating decision, the RO said that the veteran 
was claiming "lung conditions, emphysema with oxygen 
dependence due to chemical and radiation exposure."  The RO 
said that claim was intertwined with the claim at the Board 
(entitlement to an initial compensable evaluation for 
service-connected pleural thickening consistent with 
asbestos-related pleural disease) and was under the Board's 
jurisdiction. The RO said it would not address those issues 
in its decision.  

The Board finds no basis for considering the claim of service 
connection for emphysema to be intertwined with the matter of 
the rating for the veteran's service-connected pleural 
thickening.  This is because the facts and law involved in 
the adjudication of service connection for emphysema, where 
etiology of the disability is of primary importance, are 
different from those to be considered in rating the service-
connected pleural thickening, where symptoms of the service-
connected disability are of primary importance.  This is not 
a situation where the decision on the appropriate rating for 
pleural thickening can affect whether service connection is 
granted for emphysema, and there is no reason to delay 
adjudication of the increased rating claim on that account.  
Although there are some overlapping rating criteria for 
diseases of the lungs and pleura, and if service connection 
were granted for emphysema, those rating criteria would again 
come into play, here the issue on appeal has been advanced on 
the docket, and the Board finds that it is in the veteran's 
interest to proceed with a decision on the increased rating 
claim and to refer the service connection claim back to the 
RO.  Cf. Henderson v. West, 12 Vet. App. 11, 20 (1998) citing 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
therefore refers the issue of service connection for 
emphysema to the RO for appropriate action.  

In a January 2006 rating decision, the RO noted that service 
connection had previously been denied for diabetes mellitus 
and in the January 2006 decision again denied the claim and 
also denied service connection for hypertension.  The RO 
notified the veteran of its denial of service connection for 
diabetes mellitus and hypertension in a January 2006 letter 
and at that time informed him of his appellate rights.  The 
veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in February 2006 in which he said he requested an 
appeal.  In a letter to the veteran dated in April 2006, the 
RO notified the veteran that it had received a VA Form 9 from 
him on February 21, 2006, but that it could not be accepted 
as a substantive appeal.  The RO explained that an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely Substantive Appeal.  The RO advised the veteran of his 
right to appeal its decision, but the veteran did not 
respond.  The Board notes that VA Form 9 filed by the veteran 
does not identify any specific claim adjudicated by the RO 
and it therefore does not meet the criteria for a Notice of 
Disagreement.  See 38 C.F.R. § 20.201.  Further, although the 
veteran referred to problems with diabetes and cardiovascular 
problems at the April 2007 hearing, his representative stated 
that the veteran was not attempting to open claims for those 
issues but was trying to provide a history of his medical 
conditions.  

Based on the foregoing, the Board finds that the only issue 
properly before it at this time is entitlement to an initial 
compensable evaluation for service-connected pleural 
thickening consistent with asbestos-related pleural disease.  


FINDING OF FACT

Pleural thickening consistent with asbestos-related pleural 
disease is not the cause of the veteran's pulmonary symptoms, 
and currently is not at all disabling.  


CONCLUSION OF LAW

The criteria for the award of a compensable evaluation for 
pleural thickening consistent with asbestos-related pleural 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic Codes 6833, 6845 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed a claim for service connection for an 
asbestos-related lung disability in March 2001.  In a letter 
dated in April 2001, the RO advised the veteran that the 
claim had been previously denied and he had been notified of 
that decision in November 1988, he did not appeal, and his 
right to appeal that decision had expired.  In the April 2001 
letter, the RO notified the veteran about the VCAA and 
explained that new and material evidence was needed to reopen 
the claim and also notified the veteran of the evidence 
needed to substantiate the underlying service connection 
claim.  The RO told the veteran what evidence VA would obtain 
and what evidence he should provide and advised the veteran 
that information needed from him included the identification 
of the person, agency, or company having records he thought 
would help decide his claim.  The RO requested that the 
veteran identify all VA and non-VA medical treatment and 
provide release authorization for records from non-VA health 
care providers.  

In a January 2002 rating decision, the RO reopened the claim 
and denied the claim on the merits; the veteran disagreed 
with the decision and testified at a hearing before a 
Decision Review Officer in August 2002.  After additional 
development, the DRO, in a decision dated in October 2002, 
granted service connection for pleural thickening consistent 
with asbestos-related pleural disease with a noncompensable 
rating effective from the date of receipt of the veteran's 
claim in March 2001.  

Following the veteran's disagreement with the noncompensable 
rating, the RO issued a Statement of the Case in January 2003 
in which it set out in detail the rating criteria for 
interstitial lung disease.  The veteran responded by filing a 
timely substantive appeal in January 2003.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
case where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 491.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The RO has obtained Social 
Security Administration and VA medical records for the 
veteran, and the veteran underwent VA compensation and 
pension examinations in September 2002, February 2004, and 
June 2005.  The veteran testified before two of the 
undersigned Veterans Law Judges at hearings at the RO in 
April 2003 and April 2007, and, in addition, he has submitted 
evidence in conjunction with his claim.  

At the April 2007 hearing, the veteran testified that his 
breathing problems had worsened since his last VA examination 
in June 2005.  He testified that he had had problems with 
congestion and coughing up phlegm; he also testified that he 
became weak and had trouble moving around because of lack of 
oxygen.  The veteran testified that he would be willing to 
undergo another VA examination but also stated that he would 
have difficulty traveling to an examination.  When it was 
mentioned that it might be possible to rate his disability on 
the evidence of record, the veteran stated that he would like 
to have his claim expedited.  On review of the record, and 
based on the medical evidence concerning symptoms or lack 
thereof attributable to the veteran's service-connected 
pleural thickening and in consideration of the veteran's 
expressed desire to have his claim adjudicated expeditiously, 
it is the judgment of the Board that the state of the record 
is adequate for rating purposes and that an additional remand 
for another examination is not necessary and would only 
further delay resolution of the appeal.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial compensable 
rating for pleural thickening consistent with asbestos-
related pleural disease, and no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  

Background

The veteran served in the Navy as a boiler man and fireman 
aboard USS HOLMES COUNTY (LST 836), USS EPPING FOREST (LSD 
4), USS WASHTENAW COUNTY (LST 1166), and USS BEL GROVE (LSD-
2).  

The veteran's service medical records include no complaint, 
finding, or diagnosis related to pleural thickening or any 
respiratory impairment.  In a Disability Report dated in 
August 1991, H.McF., D.O. said the veteran was seen for 
various problems including chronic obstructive pulmonary 
disease (COPD), and the veteran gave a two to three year 
history of emphysema.  The veteran said he became short of 
breath easily with exertion, had a deep morning cough with a 
lot of sputum production.  He said he had had no pulmonary 
function testing to confirm COPD.  On clinical examination, 
the chest was symmetrical and moved equal to respiration.  
Chest X-rays showed significant density throughout the lungs, 
which the physician said was possibly pulmonary edema.  He 
said he noted no significant COPD or fibrosis.  The 
impression was COPD possible.  Private pulmonary function 
tests were conducted in September 1991, and the 
interpretation was mild obstructive lung disease, improved 
with bronchodilator.  The examiner stated he was unable to 
rule out restrictive lung disease.  

In a VA hospital summary for December 1996 hospitalization 
pertaining to a left adrenalectomy, it was noted that the 
veteran's past medical history was significant for COPD.  VA 
medical records show treatment with inhalers in the late 
1990s and assessments of COPD.  A computed tomography (CT) 
study in July 1999 showed pleural based calcifications in the 
posterior thorax.  Records from a private physician, B.P., 
D.O., show that in February 2000, the veteran was seen with 
complaints of coughing and chest congestion.  After 
examination, the assessment was COPD.  

VA medical records show that in early 2000, the veteran 
complained of wheezing and coughing and coughing up some 
phlegm.  He said the problem had been ongoing for about two 
years. He stated that he was concerned over possible asbestos 
exposure while in service.  In May 2000, the veteran reported 
shortness of breath on exertion over the past 4 to 5 months 
and said he had a nighttime cough with a choking sensation. 
He also reported that he was unable to walk more than one 
block at a time and slept on two pillows.  He complained of a 
productive cough with yellowish sputum.  He did not complain 
of fevers or night sweats.  He was not currently on inhalers, 
nor was he on oxygen.  On clinical examination of the lungs, 
the examiner noted bibasilar crackles, greater on the right; 
the lungs were clear to auscultation.  Prescriptions included 
inhalers, and the examiner ordered chest X-rays.  

VA fee basis X-rays from San Juan Regional Medical Center 
taken in May 2000 demonstrated no focal pulmonary 
consolidation, pulmonary vascular congestion, or 
pneumothorax.  The heart size was within normal limits.  The 
radiologist said there was a tiny nodular pattern of the lung 
diffusely for which a computed tomography scan could be 
obtained for further evaluation  In June 2000, a VA high-
resolution chest CT showed bilateral pleural calcifications, 
which the radiologist said were consistent with probable 
asbestos exposure.  

At a VA pulmonary consultation in August 2000, it was noted 
the veteran was referred for shortness of breath and that the 
veteran had reportedly been doing well until about a year and 
a half earlier when he started noticing progressive shortness 
of breath.  He said he had noticed worsening shortness of 
breath over the past 6 months and had shortness of breath on 
exertion and at rest.  He was noted to give a history of 
symptoms suggestive of paroxysmal nocturnal dyspnea and said 
he felt clammy at that times.  He also reported a dry cough 
with some sputum at times, but denied fevers, chills, or loss 
of appetite.  He reported that he had been in the Navy where 
he was exposed to asbestos for about 4 to 5 years.  He was 
noted to have a history of smoking two packs of cigarettes a 
day for at least 30 years and continued to smoke about a half 
a pack a day presently.  The physician noted that pulmonary 
function tests in July 2000 had shown moderate obstruction, 
and also noted that total lung capacity was normal and 
diffusion capacity for carbon monoxide was normal.  The 
pulmonologist's assessment was shortness of breath.  He said 
that interstitial lung disease was not substantiated with any 
clinical or radiological correlation, including the high 
resolution computed tomography that only revealed pleural 
thickening, which he said was probably plaques from asbestos 
exposure.  

The veteran underwent a VA cardiology evaluation in 
August 2000, which verified single vessel coronary artery 
disease and, it was recommended the veteran be started on 
anti-anginals with specific medication recommendations 
because of the veteran's COPD.  The veteran was thereafter 
started on diltiazem and a nitroglycerin patch, and he was 
placed on oxygen at night.  When the veteran was seen in the 
cardiology clinic in September 2000, he reported he noticed 
no difference in his chest pain, which he said he had three 
to four times weekly, both at rest and on exertion.  He said 
the pain typically came on after shortness of breath and was 
relieved by rest.  On examination, the lungs were clear to 
auscultation, bilaterally, with coarse breath sounds in lower 
fields, no rales.  Diltiazem was discontinued and Felodipine 
was started.  

VA records show that when the veteran was seen in the chest 
clinic for follow-up of dyspnea in October 2000, he reported 
the dyspnea had been unchanged since his previous visit.  
After examination, the physician said that mild pulmonary 
function test abnormalities were not enough to account for 
dyspnea and suggested cardiac work-up.  

After continued complaints of dyspnea on exertion and 
atypical chest pain, the veteran underwent cardiac 
catheterization in December 2000.  Left ventricular end 
diastolic pressure was 20 mmHg, pulmonary artery pressure was 
42/29 mmHg, mean 33 mmHg, and pulmonary capillary wedge 
pressure was mean 19 mmHg.  Coronary angiography showed 95-
100 percent occlusion of the right coronary artery.  The 
final diagnoses were single-vessel coronary artery disease, 
elevated left ventricular end diastolic pressure and 
pulmonary artery wedge pressure, and normal right heart 
pressure.  

In the report of a February 2001 VA CT study of the thorax, 
the radiologist reported that he again identified calcified 
pleural plaques consistent with the veteran's history of 
asbestos exposure and he said that this was asbestos-related 
disease.  He also said there was pleural thickening along the 
left lateral chest wall.   The radiologist said the findings 
were unchanged from prior examination.  The radiologist 
stated that no pulmonary nodules were identified in the lung 
parenchyma.  

In the report of June 2001 VA chest X-rays, the radiologist's 
impression was moderate radiographic changes of COPD and he 
found left-sided pleural thickening, which he said might 
represent subpleural fat.  The radiologist stated that heart 
size was normal and that he saw no parenchymal masses or 
nodules.  

At a visit to the VA pulmonary clinic in June 2001, the 
veteran reported he felt about the same.  Dyspnea on exertion 
was his major complaint and he also reported paroxysmal 
nocturnal dyspnea and said he awoke gasping, did not rest 
well and fell asleep during activities and snored.  After 
examination, the physician said that the etiology of the 
veteran's dyspnea was unclear and that asbestos-related 
pleural disease was stable per CT.  

In a letter to the veteran dated in July 2001 concerning his 
Agent Orange Registration examination, a VA physician noted 
it had been explained to the veteran the CT of his chest was 
stable.  The physician also stated that he had explained to 
the veteran on the telephone that the June 2001 chest X-ray 
showed COPD and chronic findings of asbestos exposure.  

Subsequent VA medical records show that in July and 
August 2001, the veteran was treated for complaints of sore 
throat, coughing, and feeling feverish.  The assessment was 
pharyngitis, and antibiotics were prescribed.  In 
October 2001, he complained of sore throat, and productive 
cough with copious yellow sputum.  The assessment was 
pharyngitis with COPD exacerbation.  

In a September 2001 report, R.B., M.D., of the Four Corners 
Pulmonary Clinic stated that the veteran had referred himself 
for an evaluation of underlying pulmonary disease, and it was 
noted that he had been diagnosed with COPD in the past.  The 
veteran wanted a second opinion about that problem as well as 
an opinion about possible other pulmonary disorders.  Dr. 
R.B. noted the veteran's tobacco abuse history, previous 
exposure to asbestos in the Navy as a boiler man, 
hypertension that had resolved after some kind of surgical 
intervention, heart disease, obesity, and poor sleep quality.  
On physical examination of the chest, there was 
hyperinflation by observation and inspection.  On examination 
of the lungs, there were distant vesicular breath sounds 
without adventitious breath sounds.  

In his September 2001 report, Dr. R.B. referred to an 
enclosed September 2001 report of pulmonary function tests, 
which he explained showed Forced Vital Capacity (FVC) pre-
bronchodilator was 63 percent of predicted, increasing 
to 73 percent of predicted with inhaled bronchodilator.  
Forced Expiratory Volume in one second (FEV1) pre-
bronchodilator was 57 percent of predicted, increasing 
to 70 percent of predicted with inhaled bronchodilator.  
FEV1/FVC ratio was 72 percent of predicted pre-bronchodilator 
and 75 percent of predicted with inhaled bronchodilator.  
Diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) was 57 percent of predicted.  

Dr. R.B. noted that September 2001 chest X-rays showed 
evidence of hyperinflation.  He said there appeared to be 
significant left-sided pleural thickening and there did not 
appear to be acute pulmonary infiltrates.  He also stated 
that the veteran had brought the report of a February 2001 VA 
CT scan of the thorax, which showed evidence of calcified 
pleural plaques consistent with previous asbestos exposure 
along with left-sided pleural thickening.  

The impression reported by Dr. R.B. in September 2001 was:  
moderate ventilatory impairment, secondary to an obstructive 
airway disorder, with the patient having a long previous 
tobacco abuse history, most likely has emphysema; significant 
carboxyhemoglobinemia in patient with ongoing tobacco abuse; 
presumed pulmonary hypertension based on exam and chest X-ray 
but without measurement for pulmonary artery pressures; 
obesity, with complaints of poor sleep quality and snoring, 
presumed patient has a sleep-related breathing disorder; and 
history of coronary artery disease.  Dr. R.B. stated that he 
discussed with the veteran his present pulmonary problems, 
which included obstructive airway disorder, presumptive 
pulmonary hypertension, and probable sleep apnea.  Dr. R.B. 
recommended changing the veteran's inhaler and noted that the 
veteran appeared to require oxygen therapy with exertion.  He 
counseled the veteran to undergo a polysomnographic study.  

A September 2001 VA CT of the thorax showed left lateral mid 
thorax pleural thickening.  The radiologist said this was 
unchanged in size or appearance from prior studies.  He said 
that no pulmonary nodules or masses were seen.  

Records from the Four Corners Sleep Disorders Center show the 
veteran was evaluated in October 2001 and November 2001; the 
impression was moderately severe sleep apnea, and the plan 
was to start continuous positive airway pressure (CPAP) at 
night.  

At a visit to the VA pulmonary clinic in January 2002, the 
veteran reported that he was sleeping better with CPAP but 
stated his dyspnea was unchanged.  The veteran reported he 
was using oxygen continuously but was not using prescribed 
inhalers.  On examination of the lungs, there were coarse 
rhonchi, bilaterally, clear with cough; the lungs were 
otherwise clear, bilaterally; there was wheezing with forced 
expiratory maneuver.  The physician noted that on a 
September 2001 chest CT, pleural plaques and pleural 
thickening were unchanged.  After examination, the assessment 
was dyspnea, most likely related to a combination of 
deconditioning and COPD.  

VA pulmonary function tests in January 2002, on the same day 
as the veteran's visit to the pulmonary clinic, showed pre-
bronchodilator FEV1 51 percent of predicted, FVC 57 percent 
of predicted, and FEV1/FVC ratio of 70 percent of predicted; 
post-bronchodilator FEV1 was 60 percent of predicted, FVC 
66.6 percent of predicted, and FEV1/FVC ratio of 71 percent 
of predicted.  The examiner said the veteran's effort was 
adequate and spirometry indicated a mild obstruction, which 
showed improvement with bronchodilators.  

The report of a February 2002 VA CT of the thorax noted that 
multiple prior chest CTs from October 2000, February 2001, 
and September 2001 were available for comparison.  The 
radiologist stated that bilateral pleural based 
calcifications were again identified consistent with prior 
asbestos exposure.  He said the CT was unchanged in 
comparison with multiple prior CT scans.  

At a VA clinic visit in April 2002, the veteran was seen with 
complaints of dizziness and weakness several times in the 
past week, but he had not checked his blood sugar.  The 
veteran reported sweating, feeling clammy and shortness of 
breath, but no chest pain.  The physician's assistant 
incidentally noted that a recent CT scan showed no change.  
She ordered an electrocardiogram and laboratory tests and 
increased the dose of the veteran's Simvastatin.  

In July 2002, the veteran submitted an article from the 
July 2002 issue of The American Legion Magazine titled "VA 
assists asbestos claims."  The article stated that recent 
medical studies had highlighted the long-term, potential risk 
of developing asbestosis, a restrictive lung disease, or 
mesothelioma, an asbestos-related form of lung cancer, even 
with a short period of exposure.  

The veteran underwent a VA examination in September 2002.  In 
the report, it was noted that the veteran had been followed 
in the pulmonary division for COPD.  The physician noted the 
veteran's history of having service in the firing or boiler 
rooms of several ships and that by his report, the veteran 
had extensive asbestos exposure during this time.  The 
physician stated that the veteran had been followed in the 
pulmonary clinic since 1999 and that the veteran had had five 
CT scans in the past that did show asbestos-related pleural 
disease, but there had never been any evidence of 
interstitial disease on the CT scan suggestive of asbestosis.  
The examining physician noted that the veteran had also been 
seen by Dr. R.B. who is a pulmonary critical care specialist, 
and that after reviewing the veteran's records, Dr. R.B. also 
felt that the veteran has asbestos-related pleural disease 
without evidence of asbestosis.  The physician noted that the 
veteran has COPD related to his heavy smoking with an 
approximately 70-pack year history and that despite 
counseling he continued to smoke.  The physician noted that 
the veteran had been diagnosed as having sleep apnea and that 
the pulmonary function tests done privately had shown 
moderately severe obstructive disease with a DLCO(SB) of 
60 percent of predicted.  

At the September 2002 VA examination, the veteran complained 
of cough with clear sputum and a nocturnal cough, especially 
when supine.  He also complained of orthopnea and occasional 
paroxysmal nocturnal dyspnea.  The physician noted that the 
altitude where the veteran lived was approximately 7000 feet.  
The veteran complained of dyspnea at one-half block and said 
he felt quite dyspneic walking into VA from the parking lot.  
It was noted he had been on oxygen for two years and had 
gained 30 pounds since 1998.  

On physical examination, the physician noted the veteran had 
marked abdominal obesity and weighed 252 pounds.  The lungs 
had scattered low-pitched expiratory wheezes; there were no 
crackles.  The physician reviewed spirometry done in 
January 2002, which she stated showed FEV1 51 percent of 
predicted, FVC 57 percent of predicted, and FEV1/FVC ratio of 
70 percent of predicted.  The physician also noted that 
pulmonary function tests and a DLCO were done in July 2000, 
and at that time FEV1 was 58 percent of predicted, FVC was 
61 percent of predicted, and DLCO was mildly decreased at 
63 percent of predicted.  The physician also noted the last 
CT in February 2002 had again shown stable pleural plaques 
consistent with asbestos-related pleural disease and a normal 
lung parenchyma.  The physician pointed out that a right 
heart catheterization showed a left ventricular end-diastolic 
pressure of 20, pulmonary artery pressure of 40/29, and a 
pulmonary capillary wedge pressure of 19.  The physician said 
this was interpreted as mild pulmonary hypertension 
apparently due to diastolic left ventricular dysfunction.  

The assessment of the physician who conducted the 
September 2002 VA examination was that the veteran appears to 
have dyspnea related to obesity as well as to some COPD.  She 
said there was no evidence based on the data she had 
available to her of asbestos-related parenchymal changes 
consistent with asbestosis.  She said the veteran does have 
pleural thickening consistent with asbestos-related pleural 
disease, but this should not contribute to his dyspnea.   

Office records from Dr. B.P. show that in February 2003, 
November 2003, and December 2003 he saw the veteran with 
complaints including chest congestion and coughing.  The 
assessment on each occasion was COPD

At the Board hearing held at the RO in April 2003, the 
veteran testified that he started getting short of breath in 
approximately 1988 and that since then he had had CAT scans 
that showed little specks all over his lungs.  He testified 
that his respiratory problems were growing worse every year 
and that he had been using oxygen for approximately the past 
two years.  The veteran testified that he was taking all 
kinds of medication including inhalers for his service-
connected condition.  

The record includes the report of VA pulmonary function tests 
conducted in February 2004.  The report stated that post 
bronchodilator FVC was 2.89 (66 percent of predicted) and 
post bronchodilator FEV1 was 2.02 (59 percent of predicted).  
The spirometry was said to be consistent with restriction and 
not improved by inhaled bronchodilators by ATS standards.  
The examiner said there was variable patient effort and that 
since January 2002 pulmonary function had not changed.   

At a February 2004 VA examination for respiratory diseases, 
the examiner reported the veteran's history as outlined above 
and noted the veteran had chronic dyspnea and was currently 
able to walk only about 50 feet, but noted it was foot pain 
that prevented him from walking farther.  It was noted that 
the veteran was on home oxygen and also had a diagnosis of 
obstructive sleep apnea, for which he was using CPAP.  The 
examiner noted the veteran's long history of obesity and his 
current weight of 260 pounds, which had been roughly stable 
for the past year.  The examiner also noted the veteran has a 
history of mild COPD for which he used inhalers and cor 
pulmonale for which he took a diuretic.  The examiner noted 
that the veteran had had at least five CT scans of the 
thorax, which do not show interstitial disease suggestive of 
asbestosis.  The examiner stated there were pleural plaques 
consistent with asbestos exposure and there was a small area 
of pleural thickening, which was most likely fat rather than 
pleural thickening.  The veteran was noted to have no history 
of fevers or night sweats.  

On physical examination in February 2004, the veteran was 
described as morbidly obese.  He was in no acute respiratory 
distress.  The lungs were clear without wheezes, crackles, or 
rhonchi, although breath sounds were somewhat decreased.  

The examiner reported review of spirometry and complete 
pulmonary function tests dating from September 1997 to 
February 2004.  The examiner said they showed a pattern 
consistent with morbid obesity and mild COPD.  The examiner 
stated that following bronchodilators the most recent tests 
showed FVC 2.89 (65.9 percent of predicted) and FEV1 was 2.02 
(58.6 percent of predicted).  She noted his spirometry had 
been stable since July 2000.  The examiner noted that the 
most recent CT scan of the thorax, which had been done in 
May 2003, showed the heart and pericardium were within normal 
limits.  There were bilateral posterior calcified pleural 
plaques and evidence for a diaphragmatic pleural plaque over 
the dome of the liver.  The examiner said there was also a 
small region of pleural thickening, which had a fat 
attenuation in the left mid lower lung zone.  There were no 
pulmonary nodules, nor was there air space consolidation.  
There was one parenchymal band noted in the lingula.  These 
findings were reported to be consistent with asbestos-related 
pleural disease.  There was a small region of extra-pleural 
fat thickening in the left anterolateral chest, which was of 
uncertain significance.  The examiner said this was not 
significantly different from previous CT scans.  The examiner 
noted that echocardiograms in the past had not shown evidence 
of right heart failure although a right heart catheterization 
had shown a left ventricular end diastolic pressure of 20, 
pulmonary artery pressure of 40/29, and a pulmonary capillary 
wedge pressure of 19, which was interpreted as mild pulmonary 
hypertension due to diastolic left ventricular dysfunction.  

The examiner who conducted the February 2004 VA examination 
said that in summary, the veteran has a history of asbestos 
exposure and calcified pleural plaques on CT consistent with 
that exposure.  The examiner said there is no evidence of 
interstitial lung disease.  She said there is minimal pleural 
thickening, which may, in fact, due to the veteran's obesity 
rather than asbestos.  She said the calcified pleural plaques 
do not contribute to the veteran's symptoms of dyspnea and 
neither does the pleural thickening, if present.  She said 
the veteran's dyspnea is most likely related to his morbid 
obesity with a component of mild COPD from his long history 
of cigarette smoking.  The examiner stated that she reviewed 
the claims file.  

Chronological VA medical records show that in September 2004, 
the veteran reported he was having difficulty breathing and 
said he had been seen locally for a pulmonary infection and 
was given a shot and oral antibiotics.  The assessment after 
exanimation was bronchitis, improved.  

VA pulmonary function tests in October 2004 showed post-
bronchodilator FVC was 3.11 (71 percent of predicted, and 
FEV1 was 2.23 (65 percent of predicted).  DLCO(SB) was 21.82 
(69.8 percent of predicted).  The examiner said that patient 
effort was adequate and spirometry showed severe obstruction.  
The examiner said that pulmonary function had worsened since 
February 2004.  

VA medical records show that in March 2005, the veteran 
complained of coughing up yellow-color sputum for the past 4 
to 5 days, and he reported some nasal stuffiness and a mild 
sore throat.  The assessment after examination was 
bronchitis.  Antibiotics and cough syrup were prescribed.  In 
April 2005, it was noted that the veteran again complained of 
bronchitis symptoms.  On examination, there was nasal 
crusting and yellowish discharge.  Examination of the lungs 
revealed a few basilar crackles, with no focal findings.  The 
assessment included bronchitis/sinusitis and COPD/history of 
asbestos exposure.  

At a VA examination in June 2005, the veteran reported a 
productive cough each morning stating his sputum was 
yellowish and thick.  He reported moderate to severe dyspnea 
on exertion and said that he was unable to exert himself to 
any degree.  The veteran reported that since the first of 
2005 he had been treated by VA and a private physician for 
bronchitis and had received cough syrup and antibiotics.  The 
examiner noted the veteran's current weight was 270 pounds, 
and over the past year had been as low as 256 pounds to the 
current high of 270 pounds.  The examiner stated that on 
physical examination there was no objective evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The examiner noted that findings reported in 
conjunction with a CT scan of the thorax in May 2003 were 
consistent with asbestos-related pleural disease and that 
there was a small region of extra-pleural fat thickening in 
the left anterolateral chest of uncertain significance.  In 
addition, the examiner noted that chest X-rays in June 2004 
had shown thickening of the pleura along the left chest wall 
and minimal plaque formation over the diaphragm, which were 
characteristic findings of asbestos-related pleural disease.  
There was no evidence of malignancy, nor was there evidence 
of other complications of this exposure.  There was no 
indication of right ventricular hypertrophy or pulmonary 
hypertension.  The examiner also noted that at pulmonary 
function tests in October 2004, post-bronchodilator FVC was 
3.11 (71 percent of predicted, and FEV1 was 2.23 (65 percent 
of predicted).  DLCO was 21.82 (69.8 percent of predicted).  
Finally, the examiner noted that an echocardiogram completed 
in July 2005 showed left atrial pressure was normal based on 
mitral and/or pulmonary venous inflow patterns, but it was 
not possible to estimate other pressures.  The examiner said 
the diagnosis was asbestosis, currently 0 percent service-
connected.  

At a VA general medical clinic visit in August 2005, the 
veteran was noted to be upset that he had not been awarded 
disability compensation because of asbestos.  On review of 
systems, the physician noted the veteran's shortness of 
breath with oxygen and CPAP.  On examination, the lungs were 
clear to auscultation, bilaterally.  The physician noted that 
the veteran felt that asbestos exposure was the cause of his 
shortness of breath, but the physician said that the 
veteran's pattern seems to be obstructive rather than 
restrictive.  

At the Board hearing held at the RO in April 2007, the 
veteran testified that his breathing problems all came from 
his exposure to asbestos and that his condition had worsened 
since his last VA examination in June 2005.  He testified 
that he has problems sleeping, has problems with congestion, 
and coughs up a lot of phlegm.  He testified that because of 
his breathing problems he has to use oxygen and CPAP at 
night.  

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Analysis

The veteran's service-connected pleural thickening consistent 
with asbestos-related pleural disease has been evaluated by 
the RO under 38 C.F.R. § 4.97, Diagnostic Code 6833 for 
asbestosis.  Diagnostic Code 6833 references the General 
Rating Formula for Interstitial Lung Disease based upon 
pulmonary function studies by spirometry readings.  Under 
these criteria, there are two factors used to determine the 
proper evaluation.  The factors include the Forced Vital 
Capacity (FVC) and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where FVC is less than 50 
percent predicted; or, where DLCO(SB) is less than 40 percent 
predicted; or, where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation; or, where cor pulmonale or 
pulmonary hypertension is present; or, where the veteran 
requires outpatient oxygen therapy.  

A 60 percent rating is warranted where the evidence shows FVC 
of 50 to 64 percent predicted; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory  
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65 to 74 percent predicted; or, DLCO 
(SB) of 56 to 65 percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75 to 80 percent 
predicted; or, DLCO (SB) of 66 to 80 percent predicted. 

The Rating Schedule is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  Supplementary information 
published with the promulgation of the rating criteria does, 
however, reveal that post-bronchodilator findings are the 
standard in pulmonary assessment.  61 Fed. Reg. 46723 (1996).  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).  Effective 
October 6, 2006, VA amended 38 C.F.R. § 4.96 to promulgate 
special provisions regarding the evaluation of respiratory 
conditions, including codification of the practice of using 
post-bronchodilator studies when pulmonary functions tests 
are done for disability evaluation purposes.  The exception 
is when the results of pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that pos-
bronchodilator studies should not be done and states why.  In 
addition, the revisions specify when a pulmonary function 
test is required, when a DLCO(SB) test is not required, and 
which pulmonary function test result to use under specific 
circumstance.  See 71 Fed. Reg. 52457-52460 (Sept. 6, 2006) 
(to be codified at 38 C.F.R. § 4.96(d)).  

In this case, the regulatory changes that became effective 
October 6, 2006, have no practical effect on this decision, 
as all of the medical evidence predates the effective date, 
and the revised regulation does not include any provision for 
retroactive applicability.  

In view of the involvement of the pleura in the veteran's 
service-connected pleural thickening consistent asbestos-
related pleural disease, consideration might also be given to 
rating the disability under Diagnostic Code 6845 for chronic 
pleural effusion or fibrosis.  That disability is rated under 
the General Rating Formula for Restrictive Lung Disease.  In 
this case, at one pulmonary function test in February 2004, 
the interpretation of the results was that they were 
consistent with restrictive lung disease.  The report shows, 
however, that it was noted there was variable effort by the 
veteran during those tests, and the record shows that at no 
other pulmonary function test during the appeal period, 
either before or after the February 2004 test, has any health 
care provider found evidence of restrictive lung disease.  
The preponderance of the evidence is clearly against finding 
that the veteran has restrictive lung disease, and it would 
therefore not be appropriate to rate the service-connected 
pleural thickening as analogous to chronic pleural effusion 
or fibrosis.  See 38 C.F.R. § 4.20.  

The Board has reviewed the evidence in its entirety and finds 
that although CT scans of the thorax have shown pleural 
thickening associated with asbestos exposure, over the rating 
period a series of such studies has shown no change in the 
character or appearance of the pleural thickening, and there 
has been no showing of interstitial fibrosis, despite the 
June 2005 VA examination report, which lists the diagnosis as 
"[a]sbestosis, currently 0% service-connected."  The Board 
gives greater weight to opinions of the myriad of other 
examiners who have reviewed the record, including CT scans, 
which like the May 2003 CT scan showed posterior calcified 
pleural plaques and pleural thickening, and have said there 
is no evidence of interstitial disease.  In particular, the 
attending physician from the VA pulmonary clinic who 
conducted the September 2002 VA examination specifically 
stated there had never been any evidence on CT scans of 
interstitial disease suggestive of asbestosis.  In addition, 
the private pulmonary critical care specialist, Dr. R.B. 
found no evidence of asbestosis, and the same was true of the 
VA examiner who conducted the February 2004 VA examination 
and reviewed the same May 2003 CT of the thorax as was 
referenced by the June 2005 examiner.  

Further, the evidence does not show that the veteran has a 
compensable level of disability associated with the service-
connected pleural thickening.  Although the extensive 
pulmonary function tests and clinical evaluations have shown 
progressive respiratory difficulty, no examiner has 
associated the findings with pleural thickening, but rather 
they have found the presence of obstructive pulmonary 
disease, which in clinical examination reports has been 
diagnosed as COPD and emphysema.  Examiners have associated 
the veteran's breathing problems with his COPD and obesity, 
and sometimes with diagnoses of bronchitis.  Further, the 
record shows that the veteran has received outpatient oxygen 
therapy for the COPD, and the requirement for oxygen therapy 
has at no time been related to pleural thickening.  To the 
extent that the veteran has been shown to have cor pulmonale 
or pulmonary hypertension, it has not been associated with 
pleural thickening, and one examiner specifically associated 
pulmonary hypertension with diastolic left ventricular 
dysfunction, which is part of the veteran's nonservice-
connected heart disease.  

The Board recognizes that the veteran is competent to report 
worsening breathing problems and further acknowledges that he 
believes that his breathing problems are associated with his 
service-connected pleural thickening consistent with 
asbestos-related pleural disease.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his 
breathing problems are caused by his service-connected 
pleural thickening consistent with asbestos-related pleural 
disease is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, throughout the appeal period the preponderance of the 
competent evidence has shown the veteran has no significant 
functional impairment due to pleural thickening consistent 
with asbestos-related pleural disease.  Accordingly, a 
compensable evaluation is not warranted at any time during 
the appeal period, and there is no basis for consideration of 
staged ratings envisioned by the Court in Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The preponderance of the evidence is clearly against the 
claim, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to an initial compensable rating for pleural 
thickening consistent with asbestos-related pleural disease 
is denied.  



			
	HOLLY E. MOEHLMAN	JOHN E. ORMOND, JR.
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


